DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/11/2021 and 6/1/2022 are being considered by the examiner.	

Drawings
The drawings are objected to because “fetal movement probability” in Fig. 1, and “start, end, process from accelerated FHR position to end position, FHR acceleration end, search for next possible FHR acceleration, FHR acceleration NOT identified, and continue” in Fig. 2 need corresponding reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “300” in Fig. 3, “502 in Fig. 5, and “810” and “812” in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 3, 14, 17, and 20 are objected to because of the following informalities:  “an FHR” should read –a FHR--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  insufficient antecedent basis. The examiner is interpreting “the neural network model” to mean “the artificial neural network model.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the antecedent basis of the limitation “an FHR” in line 3 seems to be unclear since “an FHR” is already recited in line 7 of claim 1.
In claim 3, the limitation “cause the system to analyze the ECG dataset to identify an accelerated FHR value further cause the system to” in lines 2-3 is not grammatically correct. As such, it seems to be unclear as to whether or not the identification of accelerated and decelerated FHR is being done twice with two different conditions. One with the addition of the FHR baseline offset and one without. If so, which way of identifying accelerated and decelerated FHR would be used in the subsequent step in claim 1 for fetal movement. 
In claim 5, the limitation of “flag the position of the accelerated FHR value in the ECG dataset as an identified accelerated FHR” seems unclear. It is unclear if the last flagging step is based on meeting the predetermined quality threshold. For example, it is unclear how the accelerated FHR is identified in the flagging step. Applicant is recommended to amend the flagging step to add --based on meeting the predetermined quality threshold--.
In claim 20, the limitations of “analyzing the ECG dataset to identify an indication of fetal movement further comprises: determining that the accelerated FHR value is greater than the FHR baseline plus an FHR baseline offset” and “determining that an FHR value that immediately precedes the accelerated FHR value in the ECG dataset is less than or equal to the FHR baseline plus the FHR baseline offset” seem unclear. It seems to be unclear as to whether or not the identification of accelerated and decelerated FHR is being done twice with two different conditions. One with the addition of the FHR baseline offset and one without. If so, which way of identifying accelerated and decelerated FHR would be used in the subsequent step in claim 17 for fetal movement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, specifically abstract idea (mathematical concept of determining fetal movement using an artificial neural network model and mental process of analyzing an ECG dataset), without significantly more.
Step 1
The claimed invention in claims 1-20 are directed to statutory subject matter as the claims recite a system and a method for determining fetal movement.
Step 2A, Prong One
Regarding claims 1 and 17, the recited steps are directed to mathematical concepts and mental process of performing concepts in a human mind or by a human using a pen and paper (see MPEP 2106.04(a)(2) subsections (I) and (III)).
Regarding claim 1, the limitations of “obtain an electrocardiogram (ECG) dataset containing fetal heart rate (FHR) values acquired from a pregnant subject”, “calculate an FHR baseline using the FHR values in the ECG dataset”, “analyze the ECG dataset to identify an accelerated FHR value”, and “determine that the accelerated FHR value followed in time in the ECG dataset by the decelerated FHR value indicates a fetal movement” are a process, as drafted, covers performance of the limitation that can be performed by a human mind (including an observation, evaluation, judgment, opinion) under the broadest reasonable standard. For example, these limitations are nothing more than a medical professional looking at an ECG dataset on paper, calculating a FHR baseline based on the FHR values in the ECG data, and determining the accelerated FHR value. In addition, calculation of FHR baseline is nothing more than mathematical calculation and identification of accelerated/decelerated FHR value exceeding/less than or equal to the FHR baseline, respectively, is nothing more than performing a mathematical relationship between numerical values. Regarding claims 9 and 17, the limitations of “a first series of convolutional layers to separate a fetal ECG signal from a maternal ECG signal, a fast Fourier transform (FFT) layer to convert the fetal ECG signal to ECG frequency representations, and a dense layer to decode the ECG frequency representations to FHR predictions” are mathematical calculations of performing convolution, FFT, and probability distribution (see [0053] of the US Patent Application Publication version of the specification for the description of “dense decoding”) in order to determine fetal movement. It is further noted that while claim 1 recites “ECG monitor” in line 7, monitoring step being performed by the ECG is not part of the instructions being performed by the memory and processor of the system of claim 1.
Step 2A, Prong Two
For claims 1 and 17, the judicial exception is not integrated into a practical application. In particular, claim 1 recites additional elements of “at least one processor” and “a memory device” and claim 17 recites “inputting the ECG data to an artificial neural network model trained to predict which heart rate heart rate values in the ECG data are fetal heart rate (FHR) values.” The one processor, memory device and artificial neural network model are recited at a high-level of generality and amount to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. The limitation of obtaining ECG data set can also be construed as additional limitation. However, , the limitation of obtaining ECG data in claims 1 and 17 amounts to nothing more than a mere pre-solution activity of data gathering.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of inputting/obtaining ECG data/dataset amount to no more than mere pre-solution activity of data gathering, which does not amount to an inventive concept. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer are being used to implement the abstract idea of determining fetal movement.
Regarding dependent claims 2-16 and 18-20, the limitations of claims 1 and 17 further define the limitations already indicated as being directed to the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Keith (US Patent 5609156).
Regarding claim 1, Keith teaches a system for determining fetal movement, comprising: at least one processor (inference engine 8 in Fig. 1 and col. 1 and lines 61-67); a memory device (signal storage 6 in Fig. 1) including instructions that, when executed by the at least one processor (inference engine 8 in Fig. 1 and col. 1 and lines 61-67), cause the system to: obtain an electrocardiogram (ECG) dataset containing fetal heart rate (FHR) values acquired from a pregnant subject (col. 1 and lines 39-40 and col. 2 and lines 1-4), wherein the ECG dataset is for a segment of time during which an FHR is monitored using an ECG monitor (col. 1 and lines 39-40); calculate an FHR baseline using the FHR values in the ECG dataset (claim 1-calculate a baseline heart rate value and col. 4 and lines 34-49); analyze the ECG dataset to identify an accelerated FHR value that exceeds the FHR baseline (col. 4 and lines 9-11) and a decelerated FHR value that is less than or equal to the FHR baseline (col. 4 and lines 12-15). 
Keith further teaches wherein the accelerated FHR value occurs in the ECG dataset before the decelerated FHR value (Fig. 2-shows a typical fetal heart rate trace with accelerated values occurring before the decelerated value); and determine that the accelerated FHR value followed in time in the ECG dataset by the decelerated FHR value indicates a fetal movement (col. 8 and lines 5-6-contraction can be identified as a significant increase with a corresponding decrease). Since Keith teaches the step of determining the accelerated FHR value followed in time in the ECG dataset by the decelerated FHR value, this accelerated value FHR value of Keith would necessarily indicate fetal movement.
While Keith teaches identifying the decelerated FHR value that is less than FHR baseline, Keith does not include decelerated FHR value that is equal to the FHR baseline. 
The as-filed specification of the current applicant discloses the appropriate ranges that apply to the claimed invention on page 1 ¶2 and page 14 ¶40 as identifying an accelerated FHR value that exceeds the FHR baseline that is followed by and a decelerated FHR value that is less than or equal to the FHR baseline.  However, the specification does not disclose that the specifically claimed range of the FHR value being equal to the FHR baseline is for any particular purpose or to solve any stated problem that distinguishes it from the other ranges disclosed.  The specification therefore lacks disclosure of the criticality required by the Courts in providing patentability to the claimed range(s).
In addition to a lack of disclosed criticality in the specification, an obviousness rejection based upon optimization must rely on prior art that discloses the optimized parameter is a result-effective variable.  See MPEP 2144.05:
Since Keith teaches that an accelerated heart rate value is greater than the baseline value and a decelerated heart rate value is less than the baseline value, the prior art therefore provides teaching that a decelerated heart FHR value being equal to the FHR baseline is a variable that achieves a recognized result, and satisfies the above requirement of a result-effective variable in order to set forth an obviousness rejection based on optimization.
Because Applicants fail to disclose that the claimed range of a decelerated heart FHR value being equal to the FHR baseline provides a criticality to the invention that separates it from the other ranges in the specification, and the prior art discloses that an accelerated heart rate value is greater than the baseline value and a decelerated heart rate value is less than the baseline value absent unexpected results, it would therefore have been obvious for one of ordinary skill to discover the optimum workable range of a decelerated heart FHR value being equal to the FHR baseline by normal optimization procedures known in the cardiovascular arts.
Regarding claim 2, Keith teaches the system in claim 1, wherein the memory device further includes instructions that, when executed by the at least one processor, cause the system to: determine a quality of each FHR value in the ECG dataset to represent an FHR (col. 4 and lines 39-41-stepping through the heart rate range in 10 bpm windows); and evaluate the quality of the FHR values contained in the ECG dataset to determine that a sufficient portion of the FHR values meet a quality threshold that allows the FHR baseline to be calculated (col. 4 and lines 50-57).

Claims 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Keith as applied to claims 1 and 2 above, and further in view of Friedman (WO 2018/160446) and Anushiravani (US Patent Application Publication 2020/0146623).
Regarding claim 9, Keith teaches the system in claim 1. However, Keith does not teach training an artificial neural network model to predict the FHR values using a training ECG dataset, wherein the artificial neural network model includes a first series of convolutional layers to separate a fetal ECG signal from a maternal ECG signal, a fast Fourier transform (FFT) layer to convert the fetal ECG signal to an ECG frequency representation, and a dense layer to decode the ECG frequency representation to a FHR prediction.
Friedman relates generally to fetal monitoring (¶2). Friedman further teaches obtaining, by the system, a mixed maternal-fetal ECG signal that represents a combined ECG of the mother and her fetus during the first time interval and processing, by the system, a fetal ECG signal substantially excluding the maternal ECG signal (¶4). Friedman discusses the use of convolutional neural network to process the input ECG signal to determine the fetal heart rate (¶27). Friedman further teaches the system in claim 1 using the following steps:
training an artificial neural network model to predict the FHR values using a training ECG dataset (Figs. 7-8, 1008 in Fig. 10, ¶42, and ¶46), 
wherein the artificial neural network model includes a first series of convolutional layers to separate a fetal ECG signal from a maternal ECG signal (Figs. 7-8 and ¶42), 
and a dense layer to decode the ECG frequency representation to a FHR prediction (Fig. 7 shows fully connected layers, also known as dense layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include training an artificial neural network to predict the FHR values using a training ECG dataset, wherein the artificial neural network model includes a first series of convolutional layers to separate a fetal ECG signal from a maternal ECG signal and include a dense layer to decode the ECG frequency representation to a FHR prediction of Friedman in the system and method of Keith in order to determine the fetal heart rate (Friedman, ¶27) and predict risks of developing one or more conditions based on features of the fetal ECG signal (Friedman, ¶29).
Anushiravani relates generally to health monitoring, and more particularly to health monitoring using multimodal sensors and other external data captured manually (¶2). Anushiravani further teaches a health assessment and diagnosis implemented in an artificial intelligence (AI) system using input information from the multitude of sensors (¶4, ¶118-heart rate). Anushiravani further teaches the system in claim 1 using the following steps:
a fast Fourier transform (FFT) layer to convert the fetal ECG signal to an ECG frequency representation (¶63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include using a fast Fourier transform (FFT) layer to convert the fetal ECG signal to an ECG frequency representation of Anushiravani in the system/method of Keith in order to transform the time domain signal to a more well-known time-frequency representation (Anushiravani, ¶63).
Regarding claim 10, Keith in view of Friedman and Anushiravani teaches the system in claim 9. However, Keith does not teach generating the ECG dataset using the artificial neural network model, wherein ECG data generated by the ECG monitor is input to the artificial neural network model, and the ECG dataset is generated from FHR predictions output by the artificial neural network model. Friedman teaches generating the ECG dataset using the artificial neural network model (¶27), wherein ECG data generated by the ECG monitor (108 in Fig. 1 and ¶27) is input to the artificial neural network model, and the ECG dataset is generated from FHR predictions output by the artificial neural network model (¶27-neural network to process the input ECG signal to determine the fetal heart rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include generating the ECG dataset using the artificial neural network model, wherein ECG data generated by the ECG monitor is input to the artificial neural network model, and the ECG dataset is generated from FHR predictions output by the artificial neural network model of Friedman in the system of Keith in order to determine the fetal heart rate (Friedman, ¶27) and predict risks of developing one or more conditions based on features of the fetal ECG signal (Friedman, ¶29).
	Regarding claim 11, Keith in view of Friedman and Anushiravani teaches the system in claim 9. However, Keith does not teach wherein the artificial neural network model is trained using categorical cross entropy to label the ECG data in the training dataset to a heart rate category and an Adam optimizer to update weights assigned to the ECG data. 
Friedman teaches wherein the artificial neural network model is trained (Fig. 10-1008-train using neural network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include training the artificial neural network model of Friedman in in the system/method Keith in order to determine the fetal heart rate (Friedman, ¶27) and predict risks of developing one or more conditions based on features of the fetal ECG signal (Friedman, ¶29).
Anushiravani teaches using categorical cross entropy (¶74) to label the ECG data in the training dataset to a heart rate category (¶76) and an Adam optimizer (¶79) to update weights assigned to the ECG data (¶75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to use categorical cross entropy to label the ECG data in the training dataset to a heart rate category and an Adam optimizer to update weights assigned to the ECG data as taught by Anushiravani in the system/method of Keith in order to minimize the cross entropy loss function between the ground truth labels and the predicted values (Anushiravani, ¶79), using a feedforward neural network to train supervised fashion using the data collected earlier (104) to assign various labels to different combinations of features (Anushiravani, ¶76), and the Adam optimizer was used to minimize the cross entropy loss function (Anushiravani, ¶79) and the weights and bias coefficients learned from such processes are then fixed in the classification system, the feedforward neural network, (500, 401), to predict symptoms for each timestamp (Anushiravani, ¶75).
Regarding claim 15, Keith in view of Friedman and Anushiravani teaches the system in claim 9. However, Keith does not teach wherein an output layer of the neural network model is a softmax layer that has a neuron node for each fetal heart rate value. 
Friedman teaches an output layer of the neural network model that has a neuron node for each fetal heart rate value (¶18-outputs, fetal heart rate, and Figs. 7-8-show the recurrent neural network system composed of layers, meaning there are artificial neurons called nodes making up each layer according to the definition of a convolutional neural network). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include an output layer of the neural network model that has a neuron node for each fetal heart rate value of Friedman in Keith in order to generate outputs representing fetal heart rate (Friedman, ¶18).
Anushiravani teaches a softmax layer (¶96). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include a softmax layer of Anushiravani in Keith in order for classification purposes to predict a user’s disease state (Anushiravani, ¶96 and ¶125).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Friedman and Anushiravani.
Regarding claim 17, Keith teaches a computer implemented method for determining fetal movement, comprising: calculating an FHR baseline using the FHR values in the ECG dataset (claim 1-calculate a baseline heart rate value and col. 4 and lines 34-49); and analyzing the ECG dataset to identify an indication of fetal movement defined by an accelerated FHR value which is followed in time by a decelerated FHR value in the ECG dataset (col. 8 and lines 5-6-contraction can be identified as a significant increase with a corresponding decrease), wherein the accelerated FHR value exceeds the FHR baseline (col. 4 and lines 9-11), and the decelerated FHR value is less than or equal to the FHR baseline (col. 4 and lines 12-15). 
However, Keith does not teach obtaining electrocardiogram (ECG) data from a pregnant subject, wherein the ECG data contains maternal and fetal heart rate information; inputting the ECG data to an artificial neural network model trained to predict which heart rate heart rate values in the ECG data are fetal heart rate (FHR) values, wherein the artificial neural network model includes a first series of convolutional layers to separate a fetal ECG signal from a maternal ECG signal, a fast Fourier transform (FFT) layer to convert the fetal ECG signal to ECG frequency representations, and a dense layer to decode the ECG frequency representations to FHR predictions; and generating an ECG dataset of FHR values from the FHR predictions output by the artificial neural network model.
Friedman teaches obtaining electrocardiogram (ECG) data from a pregnant subject (902 in Fig. 9 and ¶36), wherein the ECG data contains maternal and fetal heart rate information (906 in Fig. 9 and ¶37); inputting the ECG data to an artificial neural network model trained to predict which heart rate heart rate values in the ECG data are fetal heart rate (FHR) values (1008 in Fig. 10 and ¶46), wherein the artificial neural network model includes a first series of convolutional layers to separate a fetal ECG signal from a maternal ECG signal (Fig. 7 and Fig. 8), and a dense layer to decode the ECG frequency representations to FHR predictions (Fig. 7 shows fully connected layers, also known as dense layers); generating an ECG dataset of FHR values from the FHR predictions output by the artificial neural network model (Figs. 7-8 and ¶42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include training an artificial neural network to predict the FHR values using a training ECG dataset, wherein the artificial neural network model includes a first series of convolutional layers to separate a fetal ECG signal from a maternal ECG signal and include a dense layer to decode the ECG frequency representation to a FHR prediction of Friedman in the system of Keith in order to determine the fetal heart rate (Friedman, ¶27) and predict risks of developing one or more conditions based on features of the fetal ECG signal (Friedman, ¶29).
Anushiravani teaches a fast Fourier transform (FFT) layer to convert the fetal ECG signal to ECG frequency representations (¶63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include using a fast Fourier transform (FFT) layer to convert the fetal ECG signal to an ECG frequency representation of Anushiravani in the system of Keith in order to transform the time domain signal to a more well-known time-frequency representation (Anushiravani, ¶63).
	Regarding claim 18, Keith in view of Friedman and Anushiravani teaches the computer implemented method in claim 17. However, Keith does not teach training the artificial neural network model using a training ECG dataset of ECG data collected from a plurality of pregnant subjects using an ECG monitor, wherein the artificial neural network model is trained using categorical cross entropy to label the ECG data in the training dataset to a heart rate category and an Adam optimizer to update weights assigned to the ECG data. 
Friedman teaches training the artificial neural network model using a training ECG dataset of ECG data collected from a plurality of pregnant subjects using an ECG monitor (¶44). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include training the artificial neural network model using a training ECG dataset of ECG data collected from a plurality of pregnant subjects using an ECG monitor of Friedman in Keith in order to determine the fetal heart rate (Friedman, ¶27) and predict risks of developing one or more conditions based on features of the fetal ECG signal (Friedman, ¶29).
Anushiravani teaches wherein the artificial neural network model is trained using categorical cross entropy (¶74) to label the ECG data in the training dataset to a heart rate category (¶76) and an Adam optimizer (¶79)  to update weights assigned to the ECG data (¶75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include wherein the artificial neural network model is trained using categorical cross entropy to label the ECG data in the training dataset to a heart rate category and an Adam optimizer to update weights assigned to the ECG data of Anushiravani in Friedman in order to minimize the cross entropy loss function between the ground truth labels and the predicted values (Anushiravani, ¶79), using a feedforward neural network to train supervised fashion using the data collected earlier (104) to assign various labels to different combinations of features (Anushiravani, ¶76), and the Adam optimizer was used to minimize the cross entropy loss function (Anushiravani, ¶79) and the weights and bias coefficients learned from such processes are then fixed in the classification system, the feedforward neural network, (500, 401), to predict symptoms for each timestamp (Anushiravani, ¶75).

Claim 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Friedman and Anushiravani as applied to claims 9 and 17 above, and further in view of Baker (US Patent 5853364).
Regarding claims 12 and 19, Keith in view of Friedman and Anushiravani teaches the system in claims 9 and 17. However, Keith does not teach to preprocess the ECG data, wherein preprocessing includes (i) calculating a derivative of the ECG signal to accentuate high frequency components of a fetal QRS complex in the ECG data, (ii) clipping the ECG signal to remove outlier data included in the ECG data, and (iii) normalizing an ECG waveform of the ECG signal to a standard deviation. 
Baker teaches to preprocess the ECG data, wherein preprocessing includes (i) calculating a derivative of the ECG signal to accentuate high frequency components of a fetal QRS complex in the ECG data (Fig 1A, Whiten step 20 and col. 6, lines 31-34), (ii) clipping the ECG signal to remove outlier data included in the ECG data (Fig 1A, outlier rejection step 22 and col. 6, lines 34-37), and (iii) normalizing an ECG waveform of the ECG signal to a standard deviation (Fig 1A, normalize step 18 and col. 6, lines 25-31).
Baker relates generally to a method and apparatus which uses model-based adaptive filtering techniques to estimate physiological parameters (col. 1 and lines 15-17). Baker further teaches taking the derivative of the data, normalizing data, and outlier rejection (col. 6 and lines 22-50). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include preprocessing the ECG data, wherein preprocessing includes (i) calculating a derivative of the ECG signal to accentuate high frequency components of a fetal QRS complex in the ECG data, (ii) clipping the ECG signal to remove outlier data included in the ECG data, and (iii) normalizing an ECG waveform of the ECG signal to a standard deviation of Baker in Keith in because to the whitening in step 20 involves taking the derivative of the normalized data, thereby emphasizing the higher harmonics of the pleth so that its energy is more evenly distributed between them (Baker, Col. 6 lines 31-34), samples exhibiting large amounts of noise are down weighted, thus de-emphasizing outliers (Baker, Col. 6 lines 29-31), and normalizing step 18 assumes that from one sample to the next, noise energy should look substantially the same statistically (Baker, Col. 6, lines 27-29), normalizing can take place before or after taking the derivative and removing outliers, because it helps with the reduction of noise.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Friedman and Anushiravani as applied to claim 9 above, and further in view of Rong (WO 2020/072297). For the purpose of prior art rejection citation below, US 2021/0353156 has been used as an English equivalent of Rong.
Regarding claim 13, Keith in view of Friedman and Anushiravani teaches the system in claim 9. However, Keith does not teach generating a prior FHR template by summing a series of sine waves that correspond to a fundamental frequency of a prior FHR prediction and a harmonic of the prior FHR prediction; and input the prior FHR template to the artificial neural network model during training of the artificial neural network model.
Rong teaches generating a prior FHR template by summing a series of sine waves (¶31-summing sine waves) that correspond to a fundamental frequency (¶40-fundaymental heartbeat frequency) of a prior FHR prediction and a harmonic of the prior FHR prediction (¶38-harmonics and heart rate estimation).
Rong relates generally to monitoring of vital signals, and in particular to improved systems and methods for continuously monitoring a heart rate of a subject (¶2). Rong further teaches estimate the HR based on its higher-order harmonics since they are separated by a fundamental heartbeat frequency (e.g., the frequency at the fundamental heartbeat peak 14) (¶40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include a prior FHR template by summing a series of sine waves that correspond to a fundamental frequency of a prior FHR prediction and a harmonic of the prior FHR prediction of Rong in Friedman in order to obtain the vital sign (Rong, ¶31, ¶38, and ¶40-the heart rate estimation is done by harmonics at the fundamental heartbeat frequency). The vital sign that is obtained from summing the sine waves can be assumed to be the prior fetal heart rate.
Friedman teaches inputting the prior FHR template to the artificial neural network model during training of the artificial neural network model (Fig. 10 - 1006 ECG signal, 1008 neural network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include inputting the prior FHR template to the artificial neural network model during training of the artificial neural network model of Friedman in Keith in order for the neural network to process the inputs to generate outputs representing fetal heart rate (Friedman, ¶46).
Regarding claim 14, Keith in view of Friedman and Anushiravani and further in view of Rong teaches the system in claim 13. However, Keith does not teach wherein inputting the prior FHR prediction to the artificial neural network model during training further comprises: applying a Fourier transform to the prior FHR template to form a prior FHR transform; obtaining an FHR transform output by the FFT layer of the artificial neural network model; concatenating the prior FHR transform to the FHR transform output by the FFT layer to form a concatenated FHR transform; and providing the concatenated FHR transform to the dense layer of the artificial neural network model.
Friedman teaches inputting the prior FHR prediction to the artificial neural network model during training (Fig. 10 - 1006 ECG signal, 1008 neural network), the prior FHR template ([0046]-fetal heart rate), and the dense layer of the artificial neural network model (Fig. 7 shows fully connected layers, also known as dense layers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include inputting the prior FHR prediction to the artificial neural network model during training, the prior FHR template, and the dense layer of the artificial neural network model of Friedman in Keith in order to determine the fetal heart rate (Friedman, ¶27) and predict risks of developing one or more conditions based on features of the fetal ECG signal (Friedman, ¶29).
Anushiravani teaches applying a Fourier transform to form a prior FHR transform (¶63-Fast Fourier Transform (FFT)), obtaining an FHR transform output by the FFT layer of the artificial neural network model (¶63-Fast Fourier Transform (FFT)), and concatenating the prior FHR transform to the FHR transform output by the FFT layer to form a concatenated FHR transform (¶58-Fast Fourier Transform (FFT), concatenated, concatenated together into a combined feature vector).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include applying a Fourier transform to form a prior FHR transform, obtaining an FHR transform output by the FFT layer of the artificial neural network model, and concatenating the prior FHR transform to the FHR transform output by the FFT layer to form a concatenated FHR transform of Anushiravani in Keith in order to transforming the time domain signal to a more well-known time-frequency representation, such as short-time Fourier Transform (STFT), Fast Fourier Transform (FFT), Discrete Cosine Transform (DCT), or modified DCT (MDCT) (Anushiravani, ¶63 and ¶58). Such features can include but are not limited to: Mel Frequency Cepstral Coefficients (MFCC), Discrete Cosine Transform coefficients (DCT), Fast Fourier Transform (FFT) coefficients, zero crossing rate, dynamic range, spectral flatness and spectral flux. In some embodiments, features are extracted from the whole frame and concatenated with the subframe feature vector. Feature extraction is then performed on each subframe and the resulting features are concatenated together (304, 305) into a combined feature vector (Anushiravani, ¶58).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Keith in view of Friedman and Anushiravani as applied to claim 9 above, and further in view of Cohen (US Patent Application Publication 2010/0113893).
Regarding claim 16, Keith in view of Friedman and Anushiravani teaches the system in claim 9. However, Keith does not teach generating a heart rate distribution, wherein a current FHR prediction is multiplied by a Gaussian function that has a mean value that is equal to a prior FHR prediction; and calculating an argmax of the heart rate distribution to produce the FHR prediction.
Cohen teaches generating a heart rate distribution (¶49) and multiplying by a Gaussian function that has a mean value that is equal (¶96).
Cohen relates generally to methods for measuring physiological stress and more particularly to such methods involving an assessment of sympathetic and parasympathetic activity (¶2). Cohen further teaches a Gaussian distribution having a mean equal to the mean observed heart rate at the particular time (¶96).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include generating a heart rate distribution and multiplying by a Gaussian function that has a mean value that is equal of Cohen in Keith in order to ensure that the
estimation is accurate, by having the mean value equal the observed heart rate.
Friedman teaches a current FHR prediction (¶16-fetal heart rate prediction), a prior FHR prediction (Fig. 7 and Fig. 8), and producing the FHR prediction (Fig. 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include teaches a current FHR prediction, a prior FHR prediction, and producing the FHR prediction of Friedman in Keith in order to train the neural network and generate the output representing a fetal heart rate (Friedman, ¶42).
Anushiravani teaches calculating an argmax (¶130). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that the claimed invention to include calculating an argmax of Anushiravani in Keith in order to help to find the peaks of the heart rate distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA N HODGE whose telephone number is (571)272-7101. The examiner can normally be reached M-F: 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.N.H./Examiner, Art Unit 3792    

/UNSU JUNG/ Supervisory Patent Examiner, Art Unit 3792